/s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 8, 2014

                                    No. 04-14-00170-CV

            ANDERSON ENERGY CORPORATION AND ELLERSLY, INC.,
                         Appellants/Cross-Appellees

                                              v.

    DOMINION OKLAHOMA TEXAS EXPLORATION & PRODUCTION, INC. and
               Highmount Exploration & Production Texas, LLC,
                         Appellees/Cross-Appellants

                 From the 112th Judicial District Court, Sutton County, Texas
                                  Trial Court No. 0005419
                          Honorable Pedro Gomez, Judge Presiding


                        CORRECTED ORDER
       The joint motion for extension of time to file reply briefs is hereby GRANTED. Time is
extended to November 5, 2014.

       It is so ORDERED on October 8, 2014.

                                                          PER CURIAM




ATTESTED TO: _________________________________
             Keith E. Hottle
             Clerk of Court